FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D19-889
                 _____________________________

DAJUAN ODEREA BARNES,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Leon County.
Francis Allman, Judge.

                       September 10, 2020


JAY, J.

      In this appeal from Appellant’s conviction and sentence for
first-degree murder and aggravated child abuse, we affirm in all
respects and write only to address Appellant’s claim that the trial
court abused its discretion by denying his motion for mistrial after
the medical examiner testified on redirect examination that a
radiologist found that the victim’s x-ray revealed no bone
abnormalities.

                                 I

     During the State’s case-in-chief, Dr. Anthony Clark, the
medical examiner who performed the victim’s autopsy, testified
that the victim’s abdominal aorta had been completely transected,
which he attributed to a fracture in the spinal column between the
L2 and L3 vertebrae. He opined that the injury could have been
caused by bringing the child down upon a smooth broad surface—
such as the side of a bathtub, an arm of a couch, or the wall of a
crib—or by a person bringing a knee up while pressing the child
down with significant force. Dr. Clark believed that the victim’s
injuries were caused by a single blow, which he considered to be
child abuse. In his opinion, the cause of death was massive
bleeding in the abdominal cavity due to transection of the
abdominal aorta as a consequence of a fracture of the spinal
column—between the L2 and L3 vertebrae—resulting from blunt
force trauma. He opined that the manner of death was a homicide.

     During cross-examination, Dr. Clark responded in the
negative when asked if he had measured the victim’s bone density
or taken a sample from the area of the spine where the break
occurred. On redirect examination, the following exchange
occurred:

           Q Do you think any of the additional testing that
    [defense counsel] suggested could have been done would
    change your opinion in any way in this case?

           A Well, the thing is, she talked—mentioned bone
    density. A radiologist—that’s why we take x-rays, to look
    for genetic causes of change in bone density. And the
    radiologist did not see any abnormalities of the bones.

The trial court sustained defense counsel’s hearsay objection and
instructed the jury to “disregard the last answer.” The prosecutor
then asked if Dr. Clark had observed any indication that there was
a problem with the victim’s bones. Dr. Clark responded in the
negative. The prosecutor also asked if a problem in the victim’s
bones would have resulted in a severed aorta. Dr. Clark again
responded in the negative. At the end of Dr. Clark’s testimony,
defense counsel requested a motion for mistrial, which was denied
by the trial court.

    After deliberating, the jury returned a verdict finding
Appellant guilty of first-degree murder and aggravated child
abuse. The trial court adjudicated Appellant guilty and imposed
consecutive sentences of life in prison for first-degree murder and


                                2
thirty years in prison for aggravated child abuse. This appeal
followed.

                                   II

     “‘A motion for a mistrial should only be granted when an error
is so prejudicial as to vitiate the entire trial.’” Salazar v. State, 991
So. 2d 364, 372 (Fla. 2008) (citation omitted). When a witness is
asked improper questions in the presence of the jury, “‘the proper
procedure is for the defendant to request the court to instruct the
jury to disregard such objectionable remarks, and not that a
mistrial be entered by the court, unless the remarks are such that
instructing the jury to disregard them would not cure the error.’”
Johnsen v. State, 332 So. 2d 69, 72 (Fla. 1976) (citation omitted).
Where the trial court sustains an objection and gives a curative
instruction, the trial court’s denial of a motion for mistrial is
reviewed for an abuse of discretion. Goodwin v. State, 751 So. 2d
537, 547 (Fla. 1999). “Under the abuse of discretion standard, a
trial court’s ruling will be upheld unless the ‘judicial action is
arbitrary, fanciful, or unreasonable.’” Salazar, 991 So. 2d at 372
(citation omitted). “Discretion is abused only where no reasonable
person would take the view adopted by the trial court.” Id.

     In this case, Appellant claims that the trial court abused its
discretion by denying his motion for mistrial after the medical
examiner testified on redirect examination that a radiologist found
that the victim’s x-ray revealed no bone abnormalities. In doing so,
Appellant relies on Linn v. Fossum, 946 So. 2d 1032 (Fla. 2006),
which held that “an expert is not permitted to testify on direct
examination that the expert relied on consultations with
colleagues or other experts in reaching his or her opinion.” Id. at
1039. However, it is undisputed that the trial court sustained
counsel’s objection to Dr. Clark’s testimony and also gave the jury
a curative instruction. Appellant cannot show that the trial court
abused its discretion in denying a motion for mistrial where the
testimony was not so prejudicial as to vitiate the entire trial.

    In fact, the State correctly argues that the testimony was not
improper because it was elicited during redirect examination in
response to defense counsel’s cross-examination, which suggested
that the medical examiner’s opinion was flawed because the
witness did not measure the victim’s bone density or take a sample
                                   3
of the area of the victim’s spine where the break occurred. In
arriving at his expert opinion, the medical examiner was permitted
to rely upon the radiologist’s report that the victim’s x-ray revealed
no bone abnormalities, as well as his own observations of the
victim’s bones during the autopsy. See J.V. v. Dep’t of Children &
Family Servs., 967 So. 2d 354, 356 (Fla. 3d DCA 2007) (holding
that a board-certified pediatrician and expert in child abuse, who
testified in a dependency proceeding, was entitled to rely on the
hospital radiologist’s report that the x-rays and CT scan showed a
fracture); G.V. v. Dep’t of Children & Families, 795 So. 2d 1043,
1049 (Fla. 3d DCA 2001) (“Here, Dr. Lambert based his testimony
primarily on the x-ray reports that the pediatric radiologist at
Miami Children’s Hospital prepared when rendering his diagnosis.
Dr. Lambert also considered the case history reported by the
father. There is no suggestion in the record that these sources are
not the type reasonably relied on by experts in this field to support
their medical opinions. Accordingly, Dr. Lambert was entitled to
rely on the reports in rendering his expert opinion, even though
these were not in evidence.”); see also Schoenwetter v. State, 931
So. 2d 857, 870–71 (Fla. 2006) (“The trial court did not abuse its
discretion in allowing Dr. Qaiser to testify about the autopsies
performed by Dr. Vasallo, where Dr. Vasallo was unavailable to
testify, and Dr. Qaiser was a qualified expert who had reviewed
the autopsy reports, photos, and notes and had spoken with Dr.
Vasallo.”).

     Moreover, defense counsel’s cross-examination “opened the
door” to the State’s rehabilitation of the witness by allowing the
witness to explain his reliance on the radiologist’s report in lieu of
his measuring the victim’s bone density or taking a sample from
the victim’s spine. It is well-settled that “‘[t]he concept of ‘opening
the door’ is ‘based on considerations of fairness and the truth-
seeking function of a trial’ [when] without the fuller explication,
the testimony that opened the door ‘would have been incomplete
and misleading.’” Hudson v. State, 992 So. 2d 96, 110 (Fla. 2008)
(citation omitted). Here, without the fuller explanation on redirect,
Dr. Clark’s testimony would have been incomplete and would not
have been an accurate reflection of his evaluation of the victim. See
also Cartwright v. State, 885 So. 2d 1010, 1013 (Fla. 4th DCA 2004)
(“The ‘opening the door’ concept is based on considerations of
fairness, and as a general rule, testimony is admissible on redirect

                                  4
which tends to ‘qualify, explain, or limit testimony given on cross-
examination.’”).

    AFFIRMED.

B.L. THOMAS and WINOKUR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Glen P. Gifford, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Virginia Chester Harris,
Assistant Attorney General, Tallahassee, for Appellee.




                                 5